
	

113 HR 2550 IH: Minority Small Business Enhancement Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2550
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. Rush introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to enhance services to
		  small business concerns that are disadvantaged, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Small Business Enhancement
			 Act of 2013.
		2.Enhancement of
			 services to small businesses that are disadvantaged
			(a)Net
			 worthSection 8(a)(6)(A) of the Small Business Act (15 U.S.C.
			 637(a)(6)(A)) is amended by inserting after disadvantaged
			 individual. the following: For purposes of eligibility for
			 admission as a Program Participant and for continued eligibility after
			 admission, the net worth of such individual may be any amount less than
			 $1,500,000..
			(b)Time limit on
			 participationSection 7(j)(15) of the Small Business Act (15
			 U.S.C. 636(j)(15)) is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively;
				(2)by inserting
			 (A) after (15); and
				(3)by adding at the
			 end the following:
					
						(B)No time limitation
				relating to the period that a small business concern may receive developmental
				assistance under the Program and contracts under section 8(a) shall apply to a
				small business concern that has not completed a contract under section
				8(a).
						.
				3.Bundled
			 contracts
			(a)DefinitionSection
			 3(o) of the Small Business Act (15 U.S.C. 632(o)) is amended to read as
			 follows:
				
					(o)Definitions of
				bundling of contract requirements and related termsFor purposes
				of this Act:
						(1)Bundled
				contract
							(A)In
				generalThe term bundled contract means a contract
				or order that is entered into to meet procurement requirements that are
				consolidated in a bundling of contract requirements, without regard to its
				designation by the procuring agency or whether a study of the effects of the
				solicitation on civilian or military personnel has been made.
							(B)ExceptionsThe
				term does not include—
								(i)a
				contract or order with an aggregate dollar value below the dollar threshold
				specified in paragraph (5); or
								(ii)a
				contract or order that is entered into to meet procurement requirements, all of
				which are exempted requirements under paragraph (6).
								(2)Bundling of
				contract requirements
							(A)In
				generalThe term bundling of contract requirements
				means the use of any bundling methodology to satisfy 2 or more procurement
				requirements for goods or services previously supplied or performed under
				separate smaller contracts or orders, or to satisfy 2 or more procurement
				requirements for construction services of a type historically performed under
				separate smaller contracts or orders, that is likely to be unsuitable for award
				to a small business concern due to—
								(i)the diversity,
				size, or specialized nature of the elements of the performance
				specified;
								(ii)the aggregate
				dollar value of the anticipated award;
								(iii)the geographical
				dispersion of the contract or order performance sites; or
								(iv)any combination
				of the factors described in clauses (i), (ii), and (iii).
								(B)Inclusion of new
				features or functionsA combination of contract requirements that
				would meet the definition of a bundling of contract requirements but for the
				addition of a procurement requirement with at least one new good or service
				shall be considered to be a bundling of contract requirements unless the new
				features or functions substantially transform the goods or services and will
				provide measurably substantial benefits to the government in terms of quality,
				performance, or price.
							(C)ExceptionsThe
				term does not include—
								(i)the use of a
				bundling methodology for an anticipated award with an aggregate dollar value
				below the dollar threshold specified in paragraph (5); or
								(ii)the use of a
				bundling methodology to meet procurement requirements, all of which are
				exempted requirements under paragraph (6).
								(3)Bundling
				methodologyThe term bundling methodology
				means—
							(A)a solicitation to
				obtain offers for a single contract or order, or a multiple award contract or
				order; or
							(B)a solicitation of
				offers for the issuance of a task or a delivery order under an existing single
				or multiple award contract or order.
							(4)Separate smaller
				contractThe term separate smaller contract, with
				respect to bundling of contract requirements, means a contract or order that
				has been performed by 1 or more small business concerns or was suitable for
				award to 1 or more small business concerns.
						(5)Dollar
				thresholdThe term dollar threshold means
				$65,000,000, if solely for construction services, and $5,000,000 with respect
				to all other circumstances.
						(6)Exempted
				requirementsThe term exempted requirement means a
				procurement requirement solely for items that are not commercial items (as the
				term commercial item is defined in section 4(12) of the Office of
				Federal Procurement Policy Act (41 U.S.C. 403(12)).
						(7)Procurement
				requirementThe term procurement requirement means a
				determination by an agency that a specified good or service is needed to
				satisfy the mission of the
				agency.
						.
			(b)Proposed
			 procurement requirementsSection 15(a) of the Small Business Act
			 (15 U.S.C. 644(a)) is amended—
				(1)by striking
			 necessary and justified. and inserting necessary and
			 justified, as well as identifying information on the incumbent contract
			 holders, a description of the industries which might be interested in bidding
			 on the contract requirements, and the number of small businesses listed in the
			 industry categories that could be excluded from future bidding if the contract
			 is combined or packaged.; and
				(2)by striking the
			 sentence beginning Whenever the Administration and the contracting
			 procurement agency fail to agree, and inserting the following:
			 Whenever the Administration and the contracting procurement agency fail
			 to agree, the Administrator may review the proposed procurement, may delay the
			 solicitation process for not more than 10 days to make recommendations, and the
			 matter shall be submitted to the Director of the Office of Management and
			 Budget to mediate the disagreement..
				4.Federal
			 contracting goals
			(a)Increase in
			 certain goalsSection 15(g)(1) of the Small Business Act (15
			 U.S.C. 644(g)(1)) is amended—
				(1)by striking
			 not less than 23 percent and inserting not less than 25
			 percent; and
				(2)by striking
			 not less than 5 percent each place it appears and inserting
			 not less than 10 percent.
				(b)Limitation on
			 number of categories for which a business may qualifySection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the
			 end the following:
				
					(3)For purposes of
				this subsection and subsection (h), with respect to each procurement contract a
				small business concern may not qualify as more than 2 specified categories,
				regardless of whether such small business concern satisfies the definition of
				more than 2 specified categories. The specified categories are small business
				concerns, small business concerns owned and controlled by service-disabled
				veterans, qualified HUBZone small business concerns, small business concerns
				owned and controlled by socially and economically disadvantaged individuals,
				and small business concerns owned and controlled by
				women.
					.
			(c)Government
			 accountability office studyNot later than October 1, 2014, the
			 Comptroller General of the United States shall conduct and submit to Congress a
			 report describing the results of a study on disparities in the awarding of
			 Federal contracts to procure goods or services with respect to small business
			 concerns owned and controlled by socially and economically disadvantaged
			 individuals, small business concerns, and other business concerns.
			
